Pursuant to Ind.Appellate Rule 65(D),
                                                                                  Nov 14 2013, 5:44 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                                ATTORNEYS FOR APPELLEE:

RUTH JOHNSON                                            GREGORY F. ZOELLER
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        JOSEPH Y. HO
ERIC SOMMERS                                            Deputy Attorney General
Certified Legal Intern                                  Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

CHRISTOPHER ROBERTS,                               )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )   No. 49A04-1304-CR-199
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Helen W. Marchal, Judge
                       The Honorable Stanley E. Kroh, Judge Pro Tempore
                              Cause No. 49G16-1302-FD-10120


                                        November 14, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                       Case Summary

          Christopher Roberts (“Roberts”) appeals his conviction for Domestic Battery, as a

Class A misdemeanor.1 He presents the sole issue of whether there is sufficient evidence to

support his conviction. We affirm.

                                Facts and Procedural History

          Sometime in February of 2001, Roberts began living with Ruth Miller (“Miller”) in a

romantic relationship. After more than a decade together, the couple parted ways.

          On February 10, 2013, Miller was walking on College Avenue in Indianapolis when

Roberts attacked her from behind. Roberts grabbed Miller’s throat with one hand and her

stomach with the other hand, telling her, “In four days we will be together twelve years

bitch.” (Tr. 38.) Miller used her elbow to strike Roberts in the face; however, he retained his

grip on her. Miller then kicked Roberts in the groin, twisting her knee in the process.

Roberts toppled over and Miller escaped his grasp. Roberts fled into a nearby vehicle.

          Miller went home and summoned police. She reported that Roberts was her assailant.

Her injuries, including red marks on her throat, were photographed. The next day, Miller

sought treatment at a nearby hospital for an injured knee.

          On April 4, 2013, Roberts appeared at a bench trial to face charges of Domestic

Battery and Battery. The trial court entered a judgment of conviction upon the Domestic

Battery count and sentenced Roberts to 365 days incarceration, with 120 days executed and

the balance suspended to probation. Roberts appeals.

1
    Ind. Code § 35-42-2-1.3.


                                               2
                                   Discussion and Decision

       Roberts was convicted of violating Indiana Code section 35-42-2-1.3, which provides

in relevant part:

       (a) A person who knowingly or intentionally touches an individual who … is
       or was living as if a spouse of the other person as provided in subsection (c) …
       in a rude, insolent, or angry manner that results in bodily injury to the person
       … commits domestic battery, a Class A misdemeanor.

       ...

       (c) In considering whether a person is or was living as a spouse of another
       individual … the court shall review:

                (1) the duration of the relationship;

                (2) the frequency of contact;

                (3) the financial interdependence;

                (4) whether the two (2) individuals are raising children together;

                (5) whether the two (2) individuals have engaged in tasks directed
             toward maintaining a common household; and

                (6) other factors the court considers relevant.

       Miller testified that Roberts grabbed her and caused her injury. Roberts does not

dispute this evidence. Rather, he contends that his conviction should be reversed because the

State did not establish beyond a reasonable doubt that he had lived as a spouse with Miller.

       When reviewing a claim of insufficiency of the evidence, we do not reweigh the

evidence or judge the credibility of the witnesses, but will consider only the probative

evidence and reasonable inferences supporting the judgment. Drane v. State, 867 N.E.2d

144, 146 (Ind. 2007). We will affirm the conviction unless no reasonable fact-finder could



                                                3
find the elements of the crime proven beyond a reasonable doubt. Id. In Williams v. State,

798 N.E.2d 457, 461 (Ind. Ct. App. 2003), we explained that, “we do not believe the

legislature intended these factors [of Indiana Code section 35-42-2-1.3] to serve as a litmus

test nor do we believe that the list of factors need even be consulted if the character of the

relationship is clearly ‘domestic.’”

       Roberts concedes that he and Miller “had a 10-year long relationship” during which

they lived together and shared a bed. Appellant’s Br. at 5-6. He nonetheless claims there is

insufficient evidence that they “lived as spouses” because: “Roberts never paid any of the

bills; Roberts never cleaned or in any way contributed to the maintenance of the household;

[and] the two parties had a sexual relationship which Ms. Miller described as ‘not normal.’”

Appellant’s Br. at 6. According to Roberts, this is a “marginal case,” where an examination

of the non-exclusive statutory factors could lead to a conclusion that he and Miller had not

lived as spouses. Appellant’s Br. at 7. Distilled to its essence, Robert’s argument is that

because he was admittedly a non-contributor, he did not live as if he were Miller’s spouse.

He ignores Miller’s testimony that she provided for Roberts financially and maintained their

joint residence; thus, Roberts was a beneficiary of a domestic partnership. In sum, there is

ample evidence from which the fact-finder could conclude that Roberts had been Miller’s

domestic partner, albeit an apparently worthless partner.

       The State presented sufficient evidence to establish beyond a reasonable doubt that

Roberts knowingly or intentionally touched Miller, a person with whom he had lived as if a

spouse, in a rude, insolent, or angry manner.


                                                4
      Affirmed.

MAY, J., and BRADFORD, J., concur.




                                     5